Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaga (US 5,230,593) in view of Jindai (US 2015/0283624).
Regarding claim 1, Imanaga discloses a twist drill (See Figure 6) for chip removing machining, the twist drill extending along a central axis of rotation (See Figure 7) and has comprising: a front end and a rear end between which a peripheral envelope surface extends, wherein the twist drill is rotatable in a direction of rotation around the central axis wherein the front end is formed as a drill point having two cutting edges 12,13a and at least two clearance surfaces (Note: the surfaces formed rotationally rearward of the cutting edges 12,13a) and two helical chip flutes 11 configured for conducting chips away from the cutting edges 12,13a are formed in the peripheral envelope surface and extending rearward from the front end (See Figures 6 and 7), wherein each cutting edge 12,13a extends in a transition between at least one of the clearance surfaces and one of the chip flutes 11 each cutting edge 12,13a has having a curved shape (Note: the convex portion 14) and extending from an inner position adjacent to the central axis to the peripheral envelope surface (See Figures 6 and 9), wherein each cutting edge 12,13a has a main portion 12 which is closest to the peripheral envelope surface each chip flute is of the two helical chip flutes 11 being delimited by a side surface including a main rake face (See Figures 7 and 8), wherein the main rake face extends rearward from the main portion the cutting edge (See Figures 6 and 7), wherein the cutting edges 12,13a are  contained in an imaginary conical surface (See Figure 7), such that the twist drill is operable to generate a bottom profile having the shape of an inverted cone (Note: the drill is fully capable of generating a bottom profile having the shape of an inverted cone) and wherein the main portion of each cutting edge 12 has a linear shape as seen in a front end view (See Figure 6).  Imanaga does not explicitly disclose wherein the main rake face has having a concave shape as seen in a transverse cross section.  Jindai discloses a twist drill having a flute forming a main rake face wherein the main rake face has a concave shape as seen in a transverse cross section (See Figure 4; [0032]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Jindai, such that the main rake face has a concave shape as seen in a transverse cross section in order to facilitate the production and transport of cutting chips along the flute.
Regarding claim 2, Imanaga, as modified, discloses the twist drill of claim 1 as set forth above.  Imanaga does not explicitly disclose wherein, as seen in a transverse cross section, the main rake face has a radius of curvature which is at least 1.5 times as large as a radius of the twist drill.  Jindai discloses wherein the main rake face has a radius of curvature between 70 to 140% of the drill diameter [0032].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Jindai, such that the main rake face has a radius of curvature which is at least 1.5 times as large as a radius of the twist drill since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the radius of the main rake face in order to facilitate the production and transport of cutting chips along the flute.
Regarding claim 3, Imanaga, as modified, discloses the drill of claim 1 as set forth above.  Imanaga does not disclose wherein the main rake face has a radius of curvature which is less than 5.0 times as large as a radius of the twist drill.  Jindai discloses a drill having a rake face wherein the rake face has a radius of curvature which is less than 5.0 times as large as a radius of the twist drill [0032].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Jindai, such that the main rake face has a radius of curvature which is less than 5 times as large as a radius of the twist drill since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the radius of the main rake face in order to facilitate the production and transport of cutting chips along the flute.
Regarding claim 5, Imanaga, as modified, discloses the drill of claim 1 as set forth above.  Imanaga does not disclose wherein the front end has a foremost chisel edge extending through the central axis, wherein the chisel edge connects the cutting edges.  Jindai discloses a drill 1 having a chisel edge extending through the central axis, wherein the chisel edge connects the cutting edges 4 [0028].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Jindai, such that a chisel edge extends through the central axis, wherein the chisel edge connects the cutting edge as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 7, Imanaga discloses wherein each cutting edge includes a middle portion 13a connected to the main portion 12 and an inner portion connected to the middle portion 14, wherein the middle portion 14 has a convex shape as seen in a front end view (See Figures 6, 9, and 10).
Regarding claim 8, Imanaga discloses wherein the inner portion 13a of each cutting edge has a linear shape as seen in a front end view (See Figures 6 and 10).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaga (US 5,230,593) in view of Jindai (US 2015/0283624) further in view of Guter (US 2016/0256937).
Regarding claim 4, Imanaga, as modified, discloses the drill of claim 1 as set forth above.  Imanaga does not disclose wherein the axial rake angle varies along each cutting edge from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface.  Guter discloses a drill 2 having an axial rake angle that varies along each cutting edge 8 from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface [0015-0017] (Figures 1-5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Guter, such that the axial rake angle varies along each cutting edge from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface in order to increase cutting performance.

Claims 9 and 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaga (US 5,230,593), in view of Jindai (US 2015/0283624) further in view of Schwaegerl (US 2014/0301799).
Regarding claims 9 and 10, Imanaga discloses a twist drill (See Figures 6-9) for chip removing machining, the twist drill extending along a central axis of rotation (See Figure 7) and has comprising: a front end and a rear end, between which a peripheral envelope surface extends, wherein the twist drill is rotatable in a direction of rotation around the central axis, the front end is being formed as a drill point having two cutting edges 12,13a and at least two clearance surfaces (Note: the surfaces rearward of the cutting edges 12,13a) and two helical chip flutes 11 configured for conducting chips away from the cutting edges 12,13a are being formed in the peripheral envelope surface and extending rearward from the front end, wherein each cutting edge 12,13a extends in a transition between at least one of the clearance surfaces and one of the chip flutes 11, each cutting edge 12,13a has having a curved shape (Note: convex portion 14) and extending from an inner position adjacent to the central axis to the peripheral envelope surface (See Figure 6), wherein each cutting edge 12,13a has a main portion 12 which is closest to the peripheral envelope surface each chip flute 11 is being delimited by a side surface including a main rake face (See Figures 6 and 8), wherein the main rake face extends rearward from the main portion of the cutting edge; wherein the cutting edges 12,13a are contained in an imaginary conical surface (See Figure 7), such that, when the exchangeable head is mounted on a drill body to form a twist drill, the twist drill is operable to generate a bottom profile having the shape of an inverted cone (Note: the drill is fully capable of generating a bottom profile having the shape of an inverted cone).  Imanaga does not explicitly disclose wherein the main rake face has having a concave shape as seen in a transverse cross section.  Jindai discloses a twist drill having a flute forming a main rake face wherein the main rake face has a concave shape as seen in a transverse cross section (See Figure 4; 90032]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Jindai, such that the main rake face has a concave shape as seen in a transverse cross section in order to facilitate the production and transport of cutting chips along the flute.
Imanaga further does not disclose an exchangeable head mounted in a front seat of the drill body, wherein the drill body extends rearward from the exchangeable head along the central axis.  Schwaegerl discloses a drill including an exchangeable head 6 mounted in a front seat 8 of a drill body 4, wherein the drill body extends rearward from the exchangeable head along the central axis (See Figure 1a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Schwaegerl, such that an exchangeable head is mounted in a front seat of the drill body in order to allow the cutting head to be replaced.

Response to Arguments
Applicant’s arguments, see pages 5-12, filed 05/24/22, with respect to the rejection(s) of claim(s) 1-5, and 7-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imanaga (US 5,230,593) and Jindai (US 2015/0283624).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722